MEMORANDUM DECISION
                                                                         Mar 26 2015, 6:20 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                        Gregory F. Zoeller
O’Connor & Auersch                                         Attorney General of Indiana
Indianapolis, Indiana
                                                           Karl M. Scharnberg
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Antwain Bateman,1                                          March 26, 2015

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1407-CR-483
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          Lower Court Cause No.
                                                           49G05-1312-FC-78967
Appellee-Plaintiff
                                                           The Honorable Grant W. Hawkins,
                                                           Judge




Pyle, Judge




1
  Defense counsel spells the appellant’s name as “Batemon” in his brief but “Bateman” on the Appellant’s
Appendix. Likewise, the appellant’s name is spelled inconsistently throughout the record. Because his name
is spelled “Bateman” on our online docket, that is how we will spell his name here.

Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015             Page 1 of 11
                                          Statement of the Case
[1]   Appellant/Defendant, Antwain Bateman (“Bateman”), appeals his convictions

      for Class C felony forgery2 and Class D felony theft3 for purchasing, along with

      three other defendants, items at a Target store using counterfeit currency. On

      appeal, Bateman argues that the State did not produce sufficient evidence to

      prove that he committed forgery because the State did not prove that he gave,

      or intended to give, counterfeit money to his co-defendant, who in turn gave the

      money to the Target cashier. As an extension of the first issue, he also argues

      that if the State did not prove that he intended to give counterfeit money to

      Target, the State did not prove that he committed theft. We conclude that

      Bateman’s arguments are requests that we reweigh the evidence, which we will

      not do. Instead, we find that the State did produce sufficient evidence to

      support both of his convictions.


      We affirm.


                                                         Issue
      Whether the State produced sufficient evidence to prove that Bateman
      committed Class C felony forgery and Class D felony theft.




      2
       IND. CODE § 35-43-5-2(b)(4). We note that, effective July 1, 2014, a new version of this statute was enacted
      and Bateman’s offense would now qualify as a Level 6 felony. However, because Bateman committed his
      offense in 2013, we will apply the statute in effect at that time.
      3
       I.C. § 35-43-4-2(a). We note that, effective July 1, 2014, a new version of this statute was also enacted, and
      Bateman’s offense would now qualify as a Level 6 felony. Because Bateman committed his offense in 2013,
      we will apply the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015                Page 2 of 11
                                                    Facts
[2]   The Glendale Target store in Indianapolis receives roughly $2,000 in counterfeit

      money every month. If the amount of counterfeit money in a single transaction

      is lower than $50 or $100, Target will generally let the amount pass, but the

      store will call and file a report with the Indianapolis Metropolitan Police

      Department (“IMPD”) if the amount is over $200. In December of 2013, a lot

      of the “high dollar items” in the electronics department, especially Beats by Dre

      headphones, were being stolen, so the store was monitoring the department.

      (Tr. 28).


[3]   On December 11, 2013, Bateman and three other men, D’Andre Driver

      (“Driver”), Stephen Wilbert (“Wilbert”), and Ryan Mahone (“Mahone”),

      drove together to the Glendale Target store. Bateman and Driver entered the

      store together at 7:00 p.m., separately from Wilbert and Mahone. While they

      were in the store, Target’s Senior Assets Protection Specialist David Casiano

      (“Casiano”) was watching the surveillance video feed of the Target electronics

      department. His attention was drawn to Bateman and Driver when they

      selected Beats by Dre Headphones off of the “front end cap[s]” of the aisle and

      then “quickly” selected a television and Xbox 360. (Tr. 29).


[4]   After observing this conduct, Casiano went to the sales floor to observe

      Bateman and Driver in person. He stood about twenty to thirty feet away from

      them as they reached the cashier to checkout, and he saw Bateman pull a wallet

      out of his pocket and hand “some, a couple, a few hundred” dollar bills from

      his wallet to Driver, who combined the money with his own cash. (Tr. 34).
      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 3 of 11
      Driver then handed the money to the cashier, who placed it in the farthest right

      till of the register. Casiano later testified that this till is reserved for bills of the

      highest denominations.


[5]   When Bateman and Driver left the store, Casiano went to the cashier’s register

      and asked to look at the money they had given the cashier. He noticed

      immediately that “[a]bout half” of the bills were duplicated and had matching

      serial numbers. (Tr. 34). There were nine counterfeit one hundred dollar bills

      and a genuine fifty dollar bill underneath the pile of one hundred dollar bills.

      There were also genuine bills of other denominations in the drawer and one

      genuine hundred dollar bill. Casiano retrieved the counterfeit cash from the

      drawer and a printout of Bateman and Driver’s receipt, which totaled $932. He

      did not leave any hundred dollar bills in the drawer. He then contacted law

      enforcement to file a police report. However, while he was on the phone with

      the police, he noticed that Bateman and Driver were still standing outside of the

      Target store, so the IMPD dispatched police officers to the scene.


[6]   Two or three minutes after Bateman and Driver left the store, Casiano, who

      was still standing near the cash registers, noticed Mahone and Wilbert approach

      the cash register that Bateman and Driver had used with a shopping cart full of

      similar electronic items.4 At the register, Wilbert began putting the

      merchandise on the conveyor belt, and Mahone walked outside. The cashier



      4
       He later reviewed a surveillance video and observed that Mahone and Wilbert had entered the Target right
      after Bateman and Driver and had also spent only ten minutes in the store shopping.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015           Page 4 of 11
      scanned the merchandise, but Wilbert did not pay. Instead, he walked outside

      and met Mahone, Bateman, and Driver at the vehicle. Mahone handed

      something to Wilbert, and Wilbert put it in his pocket. Casiano was not close

      enough to identify what the item was, but Wilbert then walked back inside the

      store and handed the cashier money from the same pocket where Wilbert had

      placed the item or items Mahone had given him.


[7]   Within thirty seconds of Mahone and Wilbert’s exit from the store, Casiano

      checked the money drawer of the cash register they had used and found four

      new counterfeit one hundred dollar bills. The bills had identifying marks,

      including a mark on Benjamin Franklin’s face “that no other bill[s] ha[ve].”

      (Tr. 75). They also had a “chemical smell” that was “a bit unusual.” (Tr. 75).


[8]   Meanwhile, by the time that Wilbert exited the store, Officer Curt Collins

      (“Officer Collins”) from the IMPD was on the scene. He detained the four men

      and called the United States Secret Service. Special Agent Darren Brock

      (“Special Agent Brock”) responded to Officer Collins’ call and came to Target

      to interview the four men. At the conclusion of his interviews, Officer Collins

      arrested the four of them and searched them. He discovered one more

      counterfeit bill on Bateman, two more counterfeit bills on Wilbert, and one

      more counterfeit bill on Driver.5




      5
       There is some indication in the record that Officer Collins may have found two, rather than one, counterfeit
      bills on Bateman.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015              Page 5 of 11
[9]    Subsequently, on December 16, 2013, the State charged Bateman with Class C

       felony forgery, Class D felony theft, and Class D felony counterfeiting. The

       trial court held a bench trial for all four co-defendants on May 29, 2014. At

       trial, Special Agent Brock testified to common behaviors of counterfeiters. He

       noted that counterfeiters tend not to spend much time shopping or comparing

       prices for expensive purchases. In addition, counterfeiters that work in a group

       check out using the same cash register to minimize the number of cashiers who

       might potentially identify counterfeit currency. With respect to the instant case,

       Special Agent Brock explained that the identifying mark on Benjamin

       Franklin’s face on all of the bills was a mark that had begun appearing on

       counterfeit currency throughout Indiana in the middle of November 2013. He

       also noted that the seventeen counterfeit bills recovered from the defendants did

       not have the proper color shifting ink on a portion of the bills and that the

       “paper texture [was] a bit off.” (Tr. 142). Similarly, Casiano testified that the

       bills had a chemical smell that was “a bit unusual.” (Tr. 75).


[10]   Also at trial, Bateman testified that the reason he had handed money to Driver

       while checking out was that Driver owed him money, so the two of them

       agreed to split the price of a toy that Bateman had picked out. According to

       Bateman, he gave Driver three twenty dollar bills to pay for his half of the cost

       of the toy. He could not remember which toy they had agreed to split but said

       that it was not Legos. Driver testified that the toy was a “girlie toy” for

       Bateman’s daughter. (Tr. 199).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 6 of 11
[11]   At the conclusion of the trial, the trial court found Bateman guilty as charged.

       Thereafter, on June 17, 2014, the trial court merged Bateman’s counterfeiting

       charge with his forgery charge and sentenced him to four (4) years for the

       forgery conviction and 545 days for the theft conviction. It also ordered that

       Bateman serve two years in community corrections and suspended the rest of

       his sentence to probation. Bateman now appeals.


                                                   Decision
[12]   On appeal, Bateman argues that the State did not present sufficient evidence to

       convict him of Class C felony forgery. He asserts that the State did not prove

       that the money he gave to Driver was counterfeit because Casiano did find

       some genuine currency in the cash register after he and Driver left. Alternately,

       he argues that the State did not prove that he knew the currency was

       counterfeit. We will address each of these arguments in turn.


[13]   The standard of review for a sufficiency of the evidence claim is that this Court

       should only reverse a conviction when reasonable persons would not be able to

       form inferences as to each material element of the offense. Perez v. State, 872

       N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied. We do not reweigh

       evidence or judge the credibility of witnesses. Id. at 213. In addition, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences stemming from that evidence. Id.


[14]   Under INDIANA CODE § 35-43-5-2(b), a person commits forgery if he “with

       intent to defraud, makes, utters, or possesses a written instrument in such a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 7 of 11
       manner that it purports to have been made: (1) by another person; (2) at

       another time; (3) with different provisions; or (4) by authority of one who did

       not give authority.” Here, the State charged that Bateman had “uttered” an

       instrument purported to have been made by the United States Department of

       Treasury. (App. 20-21). In order to prove that Bateman uttered the bills, the

       State was required to show that he “issued, authenticated, transferred,

       published, delivered, sold, transmitted, presented, or sold” them. I.C. § 35-

       31.5-2-345. This Court has defined uttering as the “offering of a forged

       instrument, knowing it to be such, with a representation that it is genuine, and

       with intent to defraud.” Miller v. State, 693 N.E.2d 602, 604 (Ind. Ct. App.

       1998).


[15]   First, Bateman claims that he did not utter a forged instrument because the bills

       that he gave Driver were genuine. He argues that he gave driver $60, and

       Driver used counterfeit hundred dollar bills to pay for the remainder of the

       purchase price of the Target goods. In support of this contention, he notes that

       the total cost of the purchases was $932, and there were only nine proven

       counterfeit bills in the drawer. Further, Driver tendered $960 in cash to the

       cashier.


[16]   However, Bateman’s argument is an attempt to reweigh the evidence, which we

       will not do. See Perez, 872 N.E.2d at 213. The State produced sufficient

       evidence that the bills Bateman gave Driver were counterfeit one hundred

       dollar bills. Casiano testified that, after Bateman gave Driver the bills, he saw

       the cashier put them in the farthest right till of the cash register, the till reserved

       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 8 of 11
       for the highest denominations of money. Although Casiano could not identify

       exactly how many bills Bateman had given Driver, he testified that it was

       “some, a couple, a few hundred dollar bills.” (Tr. 34). At a minimum,

       therefore, Casiano observed Bateman give Driver two hundred dollar bills, so

       Bateman cannot claim that he contributed only the genuine one hundred dollar

       bill that Casiano found in the till.


[17]   Further, there was circumstantial evidence that the bills Bateman gave Driver

       were counterfeit. When Officer Collins later searched Bateman, he found that

       Bateman had two counterfeit hundred dollar bills remaining in his possession.

       In addition, although Bateman claims that he paid Driver sixty dollars to “[go]

       half” on a toy for his daughter, the only toy they bought that cost $120 was a

       lego set, which Bateman specifically testified was not the toy he meant. (Tr.

       188) (emphasis added). The only other item on his receipt that could have

       potentially been a toy only cost $71.99, so Bateman would not have been

       splitting the cost of the toy with Driver if he paid sixty dollars.


[18]   Next, Bateman argues that the State did not produce sufficient evidence that he

       knew the money was counterfeit and, therefore, intended to defraud Target.

       Specifically, he argues that there was no evidence that he ever handled the

       counterfeit money or handled it to the extent that he could have known it was

       fake.


[19]   Intent to defraud requires a showing that the defendant demonstrated intent to

       deceive and thereby work reliance and injury. Wendling v. State, 465 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 9 of 11
       169, 170 (Ind. 1984). Actual injury is not required; potential injury is enough.

       Bocanegra v. State, 969 N.E.2d 1026, 1028 (Ind. Ct. App. 2012), trans. denied.

       This intent may be proven by circumstantial evidence, including the defendant’s

       general conduct when presenting an instrument for acceptance. Wendling, 465

       N.E.2d at 170.


[20]   Because we have already determined that Bateman gave Driver counterfeit bills,

       we also conclude that he handled him. As for whether he handled them to the

       extent that he could have known they were fake, the trial court made an express

       finding stating:

               I will say as I sat here about eight feet from [Special] Agent Brock
               while he looked at that money, I thought to myself it did look pretty
               good from here. But as soon as you touch it, [] Ms. Hall’s argument []
               struck me, which is money is money and it does [not] matter how
               many hundred dollar bills you see, it’s clearly a different texture and
               then all the things, there was no watermark, there was no strip down
               the side, there was—to me it was pretty clear. . . . So that’s just the
               court’s findings as to touching the money itself. I do [not] necessarily
               buy the argument that you would [not] know. So I do find that the
               State has met its burden beyond a reasonable doubt.
       (Tr. 224). In addition, Casiano and Special Agent Brock testified that the bills

       had a chemical smell, and their texture was “a bit off.” (Tr. 142). Again,

       Bateman’s argument is a request for us to reweigh this evidence, which we will

       not do. See Perez, 872 N.E.2d at 213. Accordingly, we conclude that the State




       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015   Page 10 of 11
       produced sufficient evidence to prove that Bateman committed Class C felony

       forgery.6


       Affirmed.


[21]   Barnes, J., and May, J., concur.




       6
         Bateman also challenges his conviction for Class D felony theft. However, the basis for his argument is that
       he did not commit forgery and, therefore, did not intend to deprive Target of its property and the value of
       that property. Because we conclude that there was sufficient evidence to support his forgery conviction, we
       need not address this second issue.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-483| March 26, 2015             Page 11 of 11